Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 1 of 9

EXHIBIT “3”

EXHIBIT “3”
6385 S. RAINBOW BLVD., SUITE 220

PAYNE & FEARS LLP

LAS VEGAS, NEVADA 89118

(702) 8514-0300

aa

Oo CO SY DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 2 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

KRYSTAL JOHNSON, on behalf of herself Case No. 2:18-cv-02361-MMD-NJK
and all others similarly situated, an individual;
SHANNON DELELLE, on behalf of herself DECLARATION OF SARAH J. ODIA
and all others similarly situated, an individual;
CRYSTAL HONECK, on behalf of herself

and all others similarly situated, an individual;
DUSTY DANGERFIELD, on behalf of herself
and all others similarly situated, an individual;
JENNIFER WAKUZAWA-KIDA, on behalf
of herself and all others similarly situated, an
individual; SARAH PASCOE, on behalf of
herself and all others similarly situated, an
individual; ELIZABETH SPANGLER, on
behalf of herself and all others similarly
situated, an individual; SHANNON
THOMPSON, on behalf of herself and all
others similarly situated, an individual;

Plaintiffs,
V.

INTU, a Nevada corporation, DEANNA
EDWARDS, an individual,

Defendants.

 

 

I, Sarah J. Odia, declare as follows:

1, I am an attorney duly licensed to practice before this Court. I am co-counsel of
record for Defendants INTU Corporation (““INTU”) and Deanna Edwards (collectively,
‘“Defendants”) in the above-captioned action. I have personal knowledge of the matters set forth in
this declaration.

2. All of the payout sheets provided by INTU to my office in this case have been
produced in this action and are bate labeled INTU 000061 to INTU 001588. As an example, true

and correct copies of all payout sheets for Plaintiff Shannon DeLelle for the 2018 calendar year

Case No. 2:18-cv-02361-MMD-NJK

 

 

DECLARATION OF SARAH J. ODIA

 
6385 S. RAINBOW BLVD., SUITE 220

PAYNE & FEARS LLP
ATTORNEYS AT LAW

LAS VEGAS, NEVADA 89118

(702) 851-0300

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

 

Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 3 of 9

that were produced in this action are attached hereto as Exhibit A.

3. My office has compiled all relevant information from the payout sheets for each
Plaintiff, including dates worked, time in/out, minutes worked (actually performing massages at
$2.00 per minute), amount collected for massage services (excluding tips, which are not recorded),
and Plaintiffs’ forty-five percent (45%) share of amounts received. Using this data, my office has
determined for each workweek for the calendar years 2016, 2017, and 2018: (1) the number of
hours worked by each Plaintiff for each workweek; (2) the total amount of compensation each
Plaintiff received for each workweek; and (3) each Plaintiffs’ hourly rate for each work week
(total amount of compensation received for each workweek (excluding tips) divided by the
number of hours worked for the workweek). True and correct copies of the charts compiling this
information for each Plaintiff for each calendar year, by workweek are collectively attached hereto
as Exhibit B.

4. On March 19, 2019, Defendants served Plaintiffs with Interrogatories and Requests
for Production of Documents in this action. A true and correct copy of Plaintiffs’ responses to
Defendants’ Interrogatories is attached hereto as Exhibit C. A true and correct copy of Plaintiffs’
responses to Defendant’s Requests for Production of Documents is attached hereto as Exhibit D.
In response to Defendants requests, Plaintiffs produced only limited payout sheets for Plaintiffs
Pascoe, Thompson, Dangerfield, and Spangler, and no payout sheets for the remaining Plaintiffs.

5, My office did cross-reference the payout sheets produced by Plaintiffs with INTU’s
records and ensured that all payout sheets, including those produced by Plaintiffs were
incorporated in the workweek calculations that are attached as Exhibit B to this declaration.

I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.

al ts
Executed May, , 2019, at Las Vegas, Nevada.

gy. f

Ww LE iC ( CI
Sarah J. Odia

ree

a

De Case No. 2:18-cv-02361-MMD-NJK

 

 

DECLARATION OF SARAH J. ODIA

 
Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 4 of 9

EXHIBIT “3-A”

EXHIBIT “3-A”
Case 2:18-cv-02361-MMD-NJK Document 32-3 ee

Shannon
Delelle

IN TU %

Cans Wellness & Team Dosis

00
O
on

 

Independent
Contractor’s
MASSAGE
THERAPY
REPORT

2018

INTU 001548

 
Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 6 of 9

-INTU INTU

CORPORATION CORPORATION

Corporate Wellness & Mas Ladle dors Corporate Weliness jassage Oa

! “| Delel|
SOCIOL EA, Name. ATE. ones ne
Date.: rae x. .. Time in/out. FF va Ia Date. 27a! I> pcbaetinintuiineinnin’ Time in/outl© p< . “4a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1E | Cash in Envelope 358,06
| Vouchers | in Envelope _.|..._ Vouchers in Envelope —
Amount Over or Under oo a Amount Over or Under —_
[Property | Raa [Property |
Please return to security or call 702-858-4686 Please return to security or call 702-858-4686
if : ; 4 ce
* OM ad iG TTTTe
i ie Be S
& TL eonodad My | ye
J 8 = a Jol | | 18
x 2 ERMA G i) 95 48) | ol j¢
6i% 8 FBS tsda4~4~4~ Bide sf g
QO; 5 Bsa a2 TiN lool 3
SIX a Basle! hae &
Si 5 atleast) adj oyel PP fa §
Zz: EM Haat Te rrr 3
£3) oct Bolas ralo i els) | &
tf Ji iD SSS ohn L 3 8
So, BISty a2]9 'gi2] | £
Te Ogio} SI re 1 Oo gies) | 5
Sys 2 Bega | 2
cf SNE : 3 | £ é | i
“Eh: Fg Sze Se 2 &
6a 3 . = 5/5 a
Fes & 3 3 z @3.28 8
zaas 2a dsisigs a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Crystal Honeck INTU 001549 moe ay
Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 7 of 9

INTU INTU

CORPORATION CORPORATION

o 7 liness ssage Cases
orporate Weliness & Massage Cas Corporate Wellness & Massage Oa

Cf. |
Name ON ee De LeWve Name. J kn UWLow De. Lelle

y+) . Bya SiO. 6
pate... 24 & LAS ar Time In/Out. tp. Date... 7%” 7 cecaveseesseseens TIME infourde:.Sp.
Property... VLA ee — Property....../ ve Ne ston inane 305 ene
Minutes Worked... 1 tS ee Amount (22>. Minutes Worked....te Foc iscceceeseenenee AMOUNL.. SEE

  

~~ [pm Pe Pm pm Pe Pe PT
Oe ee ee ee ee ee ee ee ee ee ee ee

 

 

 

 

 

 

 

 

 

 

For Office Use Only

Total Minutes > | Total Minutes 3335

Amount Owed [yo .3550 Amount Owed ; Sipe». “SO
Cash in Envelope 143.00 __| _ | Gashin Envetope %6797,00

Vouchers in Envelope _ VouchersinEnvelope = |»

Amount Over or Under +.50 |Amount Over or Under | <j a
[Property FYE ey PEG

 

 

 

 

 

 

 

 

Please return to security or call 702-858-4686 Please return to security or call 702-858-4686

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i As
iat iat} HOS Aid| Bd 3
Po abet BUTT) ( AAG 4 <
IN | 3
:e2 :s AN ARS} all oi | °o
ZivMe ER Stp alas Tt) | eae Ss
jo= Eo TEAS IS: gO R |
ei: 3) qs ‘
Fes 8 Fistsboilchd lls - :
O:(s Sok G 7 5
Ze SOBs aussie | |
, Z °& Net BsolsQ Jaa :
=S! 5.2% BSStascies Booeel ¢
SNS PBs Ne 2 a*| gS i Bszigas | 3
avis: 3 Beezed &
Wee 2 ek (Beige Seif 3
cael Beg g8 e
5s 2 EF | Be | a, &

zacdcé:t& J j

 

 

Crystal Honeck INTU 001550 See
Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 8 of 9

INTO INTU _

CORPORATION CORPORATION

Corporate Wellness & Massage Oe Corporate Wetiness & Massage Qasis

name. <2 Viva ev Dell le Name Sv VAAN De Le | le

pate... 4.1 12> saetaseastimeneTione In/Outd” . a
Ag \ 2 Sie
Property. PSA AN.. ee Property. AE APN. sresoentsoncnnsnasongesemeense ~
E 4 c “2 1~— a “
Minutes Worked..... Ales ion solo imouto Le” Minutes Werrierd SPREE occu imount, eT + —

 

 

AY)

rs,

urs

  

sf pm pS I~ PS I~ [a] Te Tt J]

f
/
f
f
/
/
/

|

    
 

elms OECR ONY te) Otic

Total Minutes Total Minutes 2\s
Amount Owed __ £51}, 3 Amount Owed Ax Ww WO
[CashinEnvetope | 90.00 _ ash eBeinge 242.00
Vouchers in Envelope _ Vouchers in Envelope —

Amount Over or Under ti Si oO | Amount Over or Under | _ 4tso a
Property AYA G Legere _ FY \¢

Please return to security or call 702-858-4686 Please return to security or call 702-858-4686

   

y pr
ef).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

Annie Dele
peat

'
Minutes Worked

 

 

Please return to security or call 702-858-4486

INSTU
CORPORATION

Corporate Wellness & Massage Cag

Sy
ii iM BPena
_Y 2 82 py
Feith |
HO
3
ti 2 y
S

Me CV cree

Property..o7.A. 4...

/'

 

Vouchers in Envelope
Amount Over or Under

=

C

Name. «.

Te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cash in Envelope

Total Minutes
Amount Owed
Property

 

Date. lg

 

@ Crystal Honeck INTU 001551 RS
Case 2:18-cv-02361-MMD-NJK Document 32-3 Filed 05/24/19 Page 9 of 9

INTU INTU (#4

CORPORATION GORPORATIO feniet

Corporate Wellness & Massage Oasis Corporate Weliness 4& Massage Oasys
nar sueonon Date Ne. name Haan. DeLee Ne.
SiS 1B | GeQk LAPS PAO leP-ygs
Date... = . Time In/Out. 608: a Date... ito fecal 2M Ne time InfOutL. 2 nn

Property, .3e ter, o. és . Property... AA ee eas j & 30S

  
    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minutes Worked.....4 25... ..Amount.. nit PO4 Minutes Worked... PAD, oc scccn.Amount™ & INO:
0. 0 / Fo - at (+ 30 !
Wio/i { ' /
1? s/t t
i /
/ /
/ /
/ f
/ /
/ i
i t
/ i
/ :
/ /
/ /
/ f .
Total Minutes UC)
JAmountOwed | Zp | [Amount Owed alo}. &
Cash in Envelope a0 oY, Dp Cash in Envelope OS AY. @
Vouchers in Envelope Vouchers in Envelope — as
Amount Over or Under | > Ss oO | 2 Amount Over or Under | “CO-, beet |
Property | Be WO | [Property Via
Please return to security or call 702-858-4686 Please return to security or call 702-858-4686

 

ae
4
ae
&
-

 

 

i

2

Total Time

é

_ deem. BS 2.

 

 

{Seat

Time In/Gut..h. SOR

/
37/2

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

°
co
oO
‘
oo
rs)
i °
3 nN
Zz : EE \0 =
Or ak | | Naty =
Vs - i | UY ; | Y a
es FE | | ] VI s
ee PR | BOM Oho >
. sh: iwyr — feed — font &
0. 4: i ; RE 5) 4 9 | T 5
ee din 'N) BST o | | | i 8
O} rR: OF 4 i: Al re | o|2| |
. Wie FW 2 Sw \ ne | : 2/2 ; &
mmm) SN a SEN ; \ | | 25) 5 =
s+ Ue i ola la 2! 9/2 S
2: 3 E aS 4 |
=r OS Ball lk le a Pieig s 3
SAO 2 Bisisiel geeje.8) | 2
c : 2 | oe
cid: | 2B 2/6) G/ 9/6 o
ey'2 2. B ' SilEic! Git £ w
Ni CT oo Ra | “| S| 212] sto a
eo: 5 2 | elsivisialy a
Es a2 2k | 2 uw} 3 o| =
ss 2: | | | | ©|£|8!3/4)2)
Zac es | a. | : |

 

 

 

Crystal Honeck INTU 001552 aa

 
